REASONS FOR ALLOWANCE
Claims 1-5, 7, 9, 11, 13-17 and 20-31 (renumbered 1-25) are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-5, 7, 9, 11, 13-17 and 20-31, the prior art does not teach or suggest, in addition to the other claimed limitations, auxiliary grooves disposed in each of the second land portions AND a length a of the first auxiliary groove and a length b of the second auxiliary groove have a relationship 0.3a < b < 0.8a AND an angle θ is in a range 0° < θ < 85° AND the angle φ and the angle α are in a plus/minus opposite relationship to each other AND the second narrow grooves intersect the first auxiliary grooves. While it is noted that as was set out in the prior Office action that Horiuchi teaches most of the features of the claim, and Fujiwara teaches the use of an angle θ of a bent groove in the claimed range, and Iwabuchi teaches providing sipes (second narrow grooves) that intersect with first auxiliary grooves, it would not have been obvious to combine the three references to include all of the claimed features because there is no particular motivation to arrive at that combination of features based on the cited prior art as opposed to other combinations which would not meet all of the claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        August 3, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
August 5, 2021